                                                                     Case 2:16-cv-01850-JAD-CWH Document 28 Filed 10/23/18 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   THERA A. COOPER, ESQ.
                                                                 Nevada Bar No. 13468
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: thera.cooper@akerman.com

                                                             7   Attorneys for Plaintiff The Bank of New York Mellon
                                                                 FKA The Bank of New York As Trustee for the
                                                             8   Certificateholders of the CWMBS Reperforming
                                                                 Loan REMIC Trust Certificates, Series 2004-R1
                                                             9

                                                            10                                   UNITED STATES DISTRICT COURT

                                                                                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12     THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:16-cv-01850-JAD-CWH
                      LAS VEGAS, NEVADA 89134




                                                                   THE BANK OF NEW YORK AS TRUSTEE
AKERMAN LLP




                                                            13     FOR THE CERTIFICATEHOLDERS OF THE                    STIPULATION AND ORDER
                                                                   CWMBS REPERFORMING LOAN REMIC                        DISMISSING FIRST LIGHT
                                                            14     TRUST CERTIFICATES, SERIES 2004-R1,                  HOMEOWNERS ASSOCIATION
                                                                                                                        WITHOUT PREJUDICE
                                                            15                                    Plaintiff,
                                                                   vs.
                                                            16                                                                 ECF No. 28
                                                                   FIRST     LIGHT        HOMEOWNERS
                                                            17     ASSOCIATION; SATICOY BAY LLC SERIES
                                                                   5969 HIGH STEED; AND HOMEOWNER
                                                            18     ASSOCIATION SERVICES, INC.

                                                            19                                    Defendants.

                                                            20

                                                            21                Plaintiff The Bank Of New York Mellon F/K/A The Bank Of New York As Trustee for The

                                                            22   Certificateholders of The CWMBS Reperforming Loan Remic Trust Certificates, Series 2004-R1 and

                                                            23   Defendant First Light Homeowners Association (First Light) stipulate and agree to dismiss all claims

                                                            24   against First Light, without prejudice, each party to bear its own fees and cost.

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                    1
                                                                 46767980;1
                                                                     Case 2:16-cv-01850-JAD-CWH Document 28 Filed 10/23/18 Page 2 of 3




                                                             1   Respectfully submitted, this 23rd day of October, 2018.

                                                             2
                                                                  AKERMAN LLP                                          HALL, JAFFE & CLAYTON, LLP
                                                             3

                                                             4    /s/ Thera A. Cooper                                  /s/ Ashlie A. Surur
                                                                  MELANIE MORGAN, ESQ.                                 ASHLIE A. SURUR, ESQ.
                                                             5    Nevada Bar No. 8215                                  Nevada Bar No. 11290
                                                                  THERA A. COOPER, ESQ.                                7425 Peak Drive
                                                             6    Nevada Bar No. 13468                                 Las Vegas, Nevada 89128
                                                                  1635 Village Center Circle, Suite 200
                                                             7    Las Vegas, Nevada 89134                              Attorney or    First    Light   Homeowners
                                                                                                                       Association
                                                             8    Attorneys for The Bank of New York Mellon
                                                                  FKA The Bank of New York As Trustee for the
                                                             9    Certificateholders of the CWMBS Reperforming
                                                                  Loan REMIC Trust Certificates, Series 2004-R1
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                               ORDER
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                     Based  on SO
                                                                        IT IS   the remaining
                                                                                    ORDERED:  parties' stipulation [ECF No. 28] and good cause appearing, IT IS
AKERMAN LLP




                                                            13   HEREBY ORDERED that all claims against First Light Homeowners Association are DISMISSED
                                                                 without prejudice, each party to bear its own fees and costs. This dismissal leaves only claims against
                                                                                                        _________________________________________
                                                            14   non-appearing party Homeowner Association
                                                                                                        UNITEDServices,
                                                                                                                    STATESInc. Plaintiff Bank
                                                                                                                            DISTRICT      COURT of NewJUDGEYork Mellon
                                                                 has until November 16, 2018, to either dismiss those claims or commence default proceedings
                                                            15
                                                                 against this final party.
                                                            16                                          DATED: _________________________________
                                                                                                                       _________________________________
                                                                                                                                    ____
                                                                                                                                       _ ____
                                                                                                                                            _ __
                                                                                                                                               ____
                                                                                                                                                _ ______ _
                                                            17                                                         U.S. District Judg
                                                                                                                                     Judge
                                                                                                                                       dge Je
                                                                                                                                       dg  JJennifer
                                                                                                                                              nniferr A.. Do
                                                                                                                                                          Dorsey
                                                            18                                                         Dated: October 23, 2018

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 46767980;1
